EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Simpson on 12 March 2021.

The application has been amended as follows: 
1.	(Currently amended) A markerless system including 
(i) a monoscopic video camera including a body; 
(ii) a stereoscopic video camera, and 
(iii) a processor, 
the processor configured to mix or to composite in real-time, computer generated 3D animation objects and a video feed from the monoscopic video camera, in which the monoscopic video camera does not form part of the stereoscopic video camera, the system generating real-time augmented reality video for TV broadcast, cinema or video games, in which: 
(a) the body of the monoscopic video camera can be moved in 3D; 
(b) the system includes sensors, including multiple non-optical sensors, selected from the group of accelerometer, gyroscope, or magnetometer, which are in or attached directly or indirectly to the monoscopic video camera and provide real-time positioning data defining the 3D position and 3D orientation of the monoscopic video camera, or enable the 3D position and 3D orientation of the monoscopic video camera to be calculated; 
(c) the stereoscopic video camera comprises a pair of stereoscopic witness cameras are fixed directly or indirectly to the monoscopic video camera, the pair of stereoscopic witness cameras being wide-angle stereoscopic witness cameras; 
(d) the processor is configured to use the real-time positioning data automatically to create, recall, render or modify computer generated 3D animation objects; 

(f) the processor is configured to determine the 3D position and orientation of the monoscopic video camera with reference to a 3D map of the real-world generated whilst the camera is being used to capture video, by using the real-time 3D positioning data from the non-optical sensors plus a video flow from each stereo witness camera that enables a scene to be reconstructed in 3D using stereoscopic algorithms running on the processor operating on natural markers in the scene (‘feature points’ ) that have not been manually or artificially added to that scene, and 
(g) the processor is configured to track the scene without a requirement for an initial or prior survey of the scene prior to filming with the monoscopic video camera 
that uses a constant velocity model associated with information provided by the sensors to predict a next position of the monoscopic video camera using previously correctly computed or confirmed position, and 
that uses that prediction to re-project a 3D point cloud onto a current frame, to enable a point matching algorithm to match points identified in a real-time video feed from the stereoscopic witness cameras and projected points in the re-projected 3D point cloud.
20.	(Cancelled)
21.	(Cancelled)
22.	(Currently amended) The system of Claim [[21]] 1 that uses a Levenberg-Marquardt minimization scheme for camera tracking to minimize an error between the points identified in the real-time video feed from the stereoscopic witness cameras and the projected points in the new, 3D point cloud.
26.	(Currently amended) A markerless method for mixing or compositing real-time, computer generated 3D animation objects and a video feed from a monoscopic video camera including a body, to generate augmented reality video for TV broadcast, cinema or video games, in which:
(a) the body of the monoscopic video camera can be moved in 3D, in which the monoscopic video camera does not form part of a stereoscopic video camera; 

(c) a pair of stereoscopic witness cameras is fixed directly or indirectly to the monoscopic video camera, the pair of stereoscopic witness cameras being wide-angle stereoscopic witness cameras; 
(d) that real-time positioning data is then automatically used by a processor to create, recall, render or modify computer generated 3D animation objects; 
(e) the resulting computer generated 3D animation objects are then mixed in or composited with the video feed from the monoscopic video camera by the processor to provide augmented reality video for TV broadcast, cinema or video games; and in which: 
(f) the 3D position and orientation of the monoscopic video camera is determined by the processor with reference to a 3D map of the real-world generated whilst the camera is being used to capture video, by using the real-time 3D positioning data from the non-optical sensors plus a video flow from each stereo witness camera that enables a scene to be reconstructed in 3D using stereoscopic algorithms running on the processor operating on natural markers in the scene that have not been manually or artificially added to that scene, and 
(g) the processor tracks the scene without a requirement for an initial or prior survey of the scene prior to filming with the monoscopic video camera that uses a constant velocity model associated with information provided by the sensors to predict a next position of the monoscopic video camera using previously correctly computed or confirmed position, and 
that uses that prediction to re-project a 3D point cloud onto a current frame, to enable a point matching algorithm to match points identified in a real-time video feed from the stereoscopic witness cameras and projected points in the re-projected 3D point cloud.
Reasons for Allowance

Claims 1-19 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record does not teach, suggest, or disclose “the processor is configured to track the scene without a requirement for an initial or prior survey of the scene prior to filming with the monoscopic video camera that uses a constant velocity model associated with information provided by the sensors to predict a next position of the monoscopic video camera using previously correctly computed or confirmed position, and that uses that prediction to re-project a 3D point cloud onto a current frame, to enable a point matching algorithm to match points identified in a real-time video feed from the stereoscopic witness cameras and projected points in the re-projected 3D point cloud”.
Regarding independent claim 26, the prior art of record does not teach, suggest, or disclose “the processor tracks the scene without a requirement for an initial or prior survey of the scene prior to filming with the monoscopic video camera that uses a constant velocity model associated with information provided by the sensors to predict a next position of the monoscopic video camera using previously correctly computed or confirmed position, and that uses that prediction to re-project a 3D point cloud onto a current frame, to enable a point matching algorithm to match points identified in a real-time video feed from the stereoscopic witness cameras and projected points in the re-projected 3D point cloud”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303)297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619